DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 05/25/2022, has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 04/21/2022 with Response After Final Action, is acknowledged.  
Claims 1-15 are pending in this action.  Claims 1-4, 10-11, 13-14 have been amended.  Claims 1-15 are currently under consideration.
Any rejection not reiterated in this action is withdrawn.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/IB2018/056629, filed August 30, 2018, which claims benefit of foreign priority to EP17188800.1, filed August 31, 2017. 

Information Disclosure Statement
The information disclosure statement, filed on 05/25/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 1, 2, 10-11, 14 are objected to because of the following informalities:  
Claim 1 recites acronym “AIP”.  It is suggested that the acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  
Claim 2 recites the term “granulator” that should be corrected to “continuous granulator” or clarified (see claims 1, 3).  Similar is applied to claims 10, 11, 14.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Khinast et al. GB 2540400A (cited in IDS; hereinafter referred to as Khinast), in view of Ghebre-Sellassie et al., US 2003/0090039 (hereinafter referred to as Ghebre-Sellassie.  
Khinast teaches a method for preparing particulate comprising active pharmaceutical agent (API, e.g., ibuprofen; Page 6, Lns. 8-10, Page 16, Lns. 1-16), wherein said particulate can be further used to make tablets (Claims 1-2, 6-7, 9-10; Abstract; Page 4, Lns 7-9 as applied to claims 1, 12, 15).  
Khinast teaches that said method includes:  (i)  preparing an extrusion liquid, e.g., a suspension comprising a carrier solution and solid API powder particles dispersed therein (Page 2, Lns. 26-27;  Pge 5, Lns. 11-21; Page 14, Lns. 25-29),  (ii)  feeding the extrusion liquid to the screw extruder device that can be double/twin screw extruder (Page 3, Lns. 4-6);  (iii)  mixing the extrusion liquid with the extrusion material (e.g., powder material) within a mixing section of the screw extruder device (Page 2, Lns. 28-30); and  (iv)  heating the mixture to evaporate extrusion liquid, e.g., at a temperature of 75-85 oC and pressing the extrudate through an extruder nozzle for providing pharmaceutical extrudate comprising API and having desired cross section (Page 8, Ln. 20- Page 9, Ln. 3, Page 15, Lns. 1-5 as applied to claims 1, 3, 13, 14).  
Khinast teaches that the API can be suspended in an anti-solvent/carrier solution (i.e., API has a poor solubility), e.g., in aqueous media that can be further removed in the process (Page 7, Lns. 26-Page 8, Ln. 12; Page 14, Lns. 20-24), or the carrier solution may include water (Page 6, Ln. 30-Page 7, Ln.2; as applied to claims 5, 6).  
Khinast teaches the use of extrusion material such as lactose, microcrystalline cellulose, polyvinylpyrrolidone, calcium phosphate or mixture thereof (Page 4, Ln. 21-Page 5, Lns. 9 as applied to claims 7-9).  
Khinast teaches that the extruder liquid is dosed by the injection device (elements 112 in Fig. 1; Page 14, Lns. 12-29 as applied to claims 10).
Khinast teaches the use of production system (see Fig. 1) comprising single screw or double/twin screw extruder for conveying the extrusion material by an extruder screw (having a first pitch) from feeding section to an output section (element 102; Page 9, Ln. 19 – Page 10, Ln. 3, Page 11, Ln. 26 – Page 12, Ln. 16 as applied to claims 2, 4, 11).
Regarding the use of “continuous granulator” (Claims 1-3, 10-11), it is noted that  Khinast teaches the approach, wherein APIs with a poor solubility can be suspended in aqueous media (the carrier solution) and feed into the extrusion material within an extruder device or a continuous wet granulation in a twin-screw extruder device (Page 8, Lns. 9-12; Page 14, Lns. 20-24).  Khinast teaches that the extrusion material may be a powdery material (Page 2, Ln. 19 – Page 3, Ln.2), or may be fed as granulate (Page 12, Lns. 20-22).  Therefore, Khinast teaches a method for preparing granules, wherein said method comprises the following steps: (i) preparing a slurry containing solid API powder particles dispersed in a liquid, (ii) feeding the slurry to a granulator designed in form of continuous granulator having a twin screw extruder, (iii) mixing the slurry with a dry base powder within the granulator in order to produce a slurry/base powder mixture, and (iv) drying the slurry/base powder mixture produced within the granulator in order to obtain granules containing the solid API particles and the base powder.
Khinast does not specifically teach the use of mixing temperature of less than 20 oC (Claim 1).   
Ghebre-Sellassie teaches a method and apparatus for continuous production of a pharmaceutical granulation product that can be compressed into tablets or filled into capsules, wherein said method includes wet granulation, drying, and milling (Para. 0001, 0008).  To this point, Ghebre-Sellassie teaches the use of a twin screw wet granulator-chopper, to which API (e.g., ibuprofen; Para. 0053) and solid and liquid additives (e.g., dry powder comprising such compounds as lactose, microcrystalline cellulose, sodium carboxymethyl cellulose, polyvinylpyrrolidone, calcium phosphate, etc.; Para. 0082) are fed, which mixes, granulates, and wet mills those components to form a granulation product (Para. 0009, 0021-0024).  Ghebre-Sellassie teaches that a twin screw wet granulator-chopper operates at room temperature, although the temperature may be raised, to increase the solubility of poorly soluble active ingredients, for controlled release purposes, to assist in the drying process, or for any other reason to affect product characteristics (Para. 0039).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control/optimize mixing temperature as taught by Ghebre-Sellassie preparing particulate comprising API as taught by Khinast.  One would do so with expectation of beneficial results, because Ghebre-Sellassie teaches that said approach can be used for controlling solubility of poorly soluble APIs, properties of the final product (i.e., controlled release of API), and/or optimize a drying process.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0354316; US 10,231,932, US 8,708,551 US 8,242,070 - teach preparation of granules/particles/beads comprising API by using a slurry comprising said active agent that is fed to a continuous granulator.
WO 2001/89679A2 (cited in IDS) – teaches continuous production of pharmaceutical/ibuprofen granulates (that can be compressed into tablets) by using a twin screw extruders. 
EP 2368543A1 (cited in IDS) – teaches a method of preparing granulated pharmaceutical compositions by wet granulation, by using water, methanol, ethanol as a granulating liquid, and excipient/binder/diluent/lubricant selected from polyvinylpyrrolidone/povidone, microcrystalline cellulose, lactose, cellulose, magnesium stearate, etc.  
US 2017/0319486 - teaches preparing granulated pharmaceutical/ibuprofen compositions by twin-screw dry granulation, and also teaches the use cellulose, magnesium stearate, sodium stearyl fumarate, lactose, microcrystalline cellulose, glyceryl behenate, polyvinylpyrrolidone etc. as an excipient/carrier.  
Seem et al. (cited in IDS) – teaches twin screw granulation techniques, control of the granulator geometry, mechanism of granulation, process parameters for providing desired quality of the product.

Response to Arguments
Applicant's arguments, filed on 04/21/2022, have been fully considered (see Advisory Action filed 05/23/2022).  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.  

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615